Citation Nr: 0842581	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-32 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression and post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
injury, to include headaches, hydrocephalus with a shunt, and 
concussion.

3.  Entitlement to service connection for residuals of a neck 
fracture with neck pain.

4.  Entitlement to service connection for residuals of a back 
fracture with back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to May 1987.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In that decision, the RO granted 
the veteran's petitions to reopen his claims for service 
connection for residuals of a head injury, to include 
headaches, hydrocephalus with a shunt and concussion, and for 
back fracture with back pain, and denied the reopened claims 
on the merits. The RO also denied the veteran's petition to 
reopen his claims for service connection for residuals of a 
neck fracture with neck pain and an acquired psychiatric 
disability, to include depression and PTSD.

In July 2007, the veteran testified at a hearing before the 
undersigned at the RO (Travel Board); a transcript of that 
hearing is of record.

In October 2007, the Board granted the petitions to reopen.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996) (regardless of 
the RO's actions, the Board must initially determine whether 
new and material evidence has been submitted).  The Board 
then remanded the reopened claims to the RO, via the Appeals 
Management Center (AMC), for additional action. 

The claims are again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2008), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  In this case, the threshold 
issue before the Board during the July 2007 Travel Board 
hearing was whether new and material evidence had been 
submitted to reopen the previously denied claims.  As the 
Board has since reopened the claims, and the issue is now 
whether the veteran is entitled to service connection for the 
claimed disabilities.  In October 2008, the Board received a 
request by the veteran for another hearing. 

Given that the claims were in a different procedural posture 
at the time of the July 2007 Travel Board hearing, the Board 
finds that the veteran is entitled to the Travel Board 
hearing requested in October 2008.

In light of the foregoing, these matters are REMANDED for the 
following action:

The veteran should be scheduled for a 
Travel Board hearing.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


